By the Court :
It was held in Little v. Lake (8 Ohio, 289) that where a bastard purchased land and survived his mother, the estate did not, at his death, intestate and without issue, pass to the maternal line, under section 12 of the act of 1831, but devolved on his widow, under section 7 of that act. This construction of the statute has been followed by tills court in Gibson v. McNeely, 11 Ohio St. 131, and Rioted upon, as a rule of real property in this State, for over thirty years; and whatever might be our views as to *24the correctness of the holding, were the question presented to us as an original one, we do not, at this late day, feel at liberty to disturb it, but are content to abide by the judicial rule of stare decisis.

Judgment affirmed.